UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2009 BWI Holdings, Inc. (Exact Name of Registrant as Specified in Its Charter) Nevada 333-145471 N/A (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 3ve. SE Calgary, Alberta, Canada T2C 1V5 (Address of Principal Executive Offices) (403) 255-2900 (Telephone Number) Gray Creek Mining, Inc. 313-6688 Willington Ave. Burnaby, British Columbia, Canada, V5H 2V8 (Former name, address and fiscal year, if changed since last report) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12 (9) of the Act: Common Stock, $0.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No þ Indicate by check mark whether the registrant is not required to file reports pursuant to section 13 or 15(d) of the Act. Yes o No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Not Applicable. Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 or Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ As of December 13, 2010, the registrant had 9,498,063 shares of common stock issued and outstanding. No market value has been computed based upon the fact that no active trading market had been established as of December 13, 2010. BWI HOLDINGS, INC. (Formerly Gray Creek Mining, Inc.) TABLE OF CONTENTS Page Item1. Business 3 Item1A Risk Factors 6 Item 1B Unresolved Staff Comments 12 Item2. Properties 12 Item3. Legal Proceedings 12 Item4. Submission of Matters to a Vote of Security Holders 13 Item5. Market for Registrant’s Common Equity, Related Stockholder Matters, and Issuer Purchases of Equity Securities 13 Item 6. Selected Financial Data 14 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Continuing Operations 15 Item8. Financial Statements and Supplementary Data 17 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 18 Item9A(T). Controls and Procedures 18 Item10. Directors, Executive Officers and Corporate Governance 20 Item11. Executive Compensation 21 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 21 Item13. Certain Relationships and Related Transactions,and Director Independence 22 Item14. Principal Accountant Fees and Services 23 Item15. Exhibits 23 Signatures 24 2 PART I ITEM 1.BUSINESS ORGANIZATION WITHIN LAST FIVE YEARS Gray Creek Mining, Inc. was incorporated on August 10, 2006 under the laws of the state of Nevada. On that date, Alan J. Cox was appointed as Secretary, Treasurer, Chief Executive Officer, and director. On January 2, 2007, Mr. Cox resigned as Secretary and Treasurer and Todd Halfnight was appointed as Secretary, Treasurer and director. Subsequent to October 1, 2008, Mr. Cox and Mr. Halfnight resigned from all positions and Jim Can, Kendall Dilling and Robert Baker were appointed as directors. Mr. Can was also appointed Chief Executive Officer and Chairman of the Board of Directors. On November 7, 2008, a Certificate of Amendment was filed with the Nevada Secretary of State changing the name to BWI Holdings, Inc. (the “Company”, "BWI" "we," "us" or "our")and also increased the Authorized Stock to 100,000,000 Common Shares and 200,000,000 Preferred Shares. IN GENERAL The Company was originally created as an exploration stage company. The Company was engaged in the acquisition and exploration of mineral properties with the view to exploiting any mineral deposits discovered that demonstrate economic feasibility. Effective, October 1, 2008, certain shareholders of the Company entered into an agreement to sell 100% of the outstanding shares of the common stock of the Company to certain purchasers for $275,000. On November 10, 2008, the Company acquired 100% outstanding shares of common stock of Budget Waste Inc. (Budget Alberta), an Alberta, Canada corporation. Budget Alberta provides non-hazardous waste collection, transfer, recycling and disposal services. Additionally, Budget Alberta provides support to the construction industry such as fence rentals, sanitary facility rentals, bin rentals, hydrovac and water hauling. Budget Alberta operates primarily, but not exclusively, in Alberta, Canada. Budget Alberta evaluates principal operations through three functional departments: Solid Waste, Liquid Waste and Water Hauling. Following this acquisition, the Company abandoned its mineral exploration program. On November 10, 2008, pursuant to a Share Exchange Agreement between BWI and Budget Waste Inc., a Nevada corporation ("Budget Nevada"), the Company acquired 100% of the issued and outstanding common shares of Budget Alberta in exchange for 27,570,270 common shares of BWI (the "Acquisition"). The acquisition by the Company of Budget Alberta is deemed to be a reverse acquisition. In accordance with the Accounting and Financial Reporting Interpretations and Guidance prepared by the staff of the U.S. Securities and Exchange Commission, BWI (the legal acquirer) is considered the accounting acquiree and Budget Alberta (the legal acquiree) is considered the accounting acquirer. The combined financial statements of the combined entity will in substance be those of Budget Nevada, with the assets and liabilities, and revenues and expenses, of BWI being included effective from the date of consummation of Share Exchange Agreement. BWI is deemed to be a continuation of business of Budget Nevada. The outstanding common stock of BWI prior to the Share Exchange Agreement will be accounted for at their net book value and no goodwill will be recognized. On March 4, 2009, the Company’s subsidiary, Budget Alberta, filed for protection under the Companies’ Creditors Arrangement Act (Canada) (“CCAA”) with the Court of the Queen’s Bench, Alberta (Court). Under the provisions of this act, Budget Alberta has been granted temporary relief from its creditors while it under goes restructuring. In late 2009, Budget Alberta expects to hold a creditors meeting to vote on a Plan of Compromise and Arrangement (the “Plan”), and on approval of the Plan by the Court, expects to emerge from credit protection. 3 In February 2010, Budget Alberta’s creditors voted to accept the proposed plan of restructuring in order to emerge from creditor protection.Under the terms of the Plan, preferred and secured creditors are to be paid in full in the amount of approximately $1,668,000.Unsecured creditors are to receive fifty cents on the dollar and will receive approximately $475,000.The preferred and secured creditors are to be paid in instalments over six months commencing in March of 2010, and the unsecured creditors are to be paid over twelve months. On August 19, 2010, The Company's wholly owned subsidiary (Budget Waste Inc.), located in Calgary, Alberta, Canada, was placed into receivership. As of August 19, 2010, the Company is abandoning all claim of ownership to this subsidiary and will continue with other opportunities and possible acquisition candidates. DESCRIPTION, LOCATION AND ACCESS, LOCAL RESOURCES AND INFRASTRUCTURE The Company engaged in the acquisition and exploration of three mineral claims known as the Swakum Mountain property located within the Thompson Plateau physiographic division of the southern interior of British Columbia, Canada. Effective November 8, 2008, the Company abandoned this property. Our wholly owned subsidiary, Budget Alberta conducts various waste management operations in Calgary, Edmonton, Edson, Red Deer and surrounding areas in the province of Alberta, Canada. Budget Alberta’s operating assets include containers of various sizes and purposes, trucks and portable lavatories. The Company also operates in water reclamation and industrial fencing. COMPETITION Budget Alberta encounters intense competition from governmental, quasi-governmental and private sources in all aspects of operations. In North America, the industry consists of several large multi-national waste management companies and local and regional companies of varying sizes and financial resources. We compete with these companies as well as with municipalities that maintain their own waste collection and disposal operations. These municipalities may have financial competitive advantages because tax revenues and tax-exempt financing are available to them. Also, such governmental units may impose flow control or other restrictions that would give them a competitive advantage. In addition, competitors may reduce prices to expand sales volume or to win competitively bid municipal contracts. GOVERNMENT REGULATIONS Budget Alberta handles all materials under the Transportation Dangerous Regulations Act (Canada) (TDG). The waste material to be collected and disposed of by Budget Alberta is non-hazardous solid waste and recyclable waste generated by Budget Alberta’s customers and specifically excludes radioactive, volatile, highly flammable, explosive, biomedical, toxic or hazardous material (these materials are classified as “Prohibited Waste”). BANKRUPTCY OR SIMILAR PROCEDURES On March 4, 2009, the Company’s subsidiary, Budget Alberta, filed for protection under the Companies’ Creditors Arrangement Act (Canada) (“CCAA”) with the Court of the Queen’s Bench, Alberta (Court). Under the provisions of this act, Budget Alberta has been granted temporary relief from its creditors while it under goes restructuring. In late 2009, Budget Alberta expects to hold a creditors meeting to vote on a Plan of Compromise and Arrangement (the “Plan”), and on approval of the Plan by the Court, expects to emerge from credit protection. 4 In February 2010, Budget Alberta’s creditors voted to accept the proposed plan of restructuring in order to emerge from creditor protection.Under the terms of the Plan, preferred and secured creditors are to be paid in full in the amount of approximately $1,668,000.Unsecured creditors are to receive fifty cents on the dollar and will receive approximately $475,000.The preferred and secured creditors are to be paid in installments over six months commencing in March of 2010, and the unsecured creditors are to be paid over twelve months. On August 19, 2010, The Company's wholly owned subsidiary (Budget Waste Inc.), located in Calgary, Alberta, Canada, was placed into receivership. As of August 19, 2010, the Company is abandoning all claim of ownership to this subsidiary and will continue with other opportunities and possible acquisition candidates. REORGANIZATIONS, PURCHASE OR SALE OF ASSETS On October 4, 2008, the Company underwent a change in control when 100% of the outstanding shares of common stock were purchased by a group of independent purchasers. At the same time, the board of directors was replaced entirely. On November 10, 2008, pursuant to a Share Exchange Agreement between BWI and Budget Waste Inc., a Nevada corporation ("Budget Nevada"), the Company acquired 100% of the issued and outstanding common shares of Budget Alberta in exchange for 27,570,270 common shares of BWI (the "Acquisition"). The acquisition by the Company of Budget Alberta is deemed to be a reverse acquisition. In accordance with the Accounting and Financial Reporting Interpretations and Guidance prepared by the staff of the U.S. Securities and Exchange Commission, BWI (the legal acquirer) is considered the accounting acquiree and Budget Alberta (the legal acquiree) is considered the accounting acquirer. The combined financial statements of the combined entity will in substance be those of Budget Nevada, with the assets and liabilities, and revenues and expenses, of BWI being included effective from the date of consummation of Share Exchange Agreement. BWI is deemed to be a continuation of business of Budget Nevada. The outstanding common stock of BWI prior to the Share Exchange Agreement will be accounted for at their net book value and no goodwill will be recognized. SUBSIDIARIES Budget Waste Inc., an Alberta, Canada company is wholly owned by the Company and is included in the consolidated financial statements of the Company. EMPLOYEES The Company currently has no employees, but its subsidiary has approximately 80 full time employees. RESEARCH AND DEVELOPMENT The Company has not incurred any research or development expenditures. PATENTS AND TRADEMARKS Other than the trade name “Budget Waste”, the Company does not own, either legally or beneficially, any patents or trademarks. 5 ITEM 1A.RISK FACTORS In an effort to keep our shareholders and the public informed about our business, we may make “forward-looking statements.” Forward-looking statements usually relate to future events and anticipated revenues, earnings, cash flows or other aspects of our operations or operating results. Forward-looking statements generally include statements containing: • projections about accounting and finances; • plans and objectives for the future; • projections or estimates about assumptions relating to our performance;and • our opinions, views or beliefs about the effects of current or future events, circumstances or performance. You should view these statements with caution. These statements are not guarantees of future performance, circumstances or events. They are based on facts and circumstances known to us as of the date the statements are made. All phases of our business are subject to uncertainties, risks and other influences, many of which we do not control. Any of these factors, either alone or taken together, could have a material adverse effect on us and could change whether any forward-looking statement ultimately turns out to be true. Additionally, we assume no obligation to update any forward-looking statement as a result of future events, circumstances or developments. The following discussion should be read together with the Consolidated Financial Statements and the notes thereto. Outlined below are some of the risks that we believe could affect our business and financial statements for 2009 and beyond. These are not the only risks that we face. There may be other risks that we do not presently know or that we currently believe are immaterial that could also impair our business and financial position. Our business could suffer as a result of our subsidiary, Budget Alberta, filing for reorganization under the Companies’ Creditors Arrangement Act (Canada) (“CCAA”) with the Court of the Queen’s Bench, Alberta (Court). As described elsewhere in this report, in March 2009, our subsidiary filed a voluntary petition for relief in order to reorganize under the Companies’ Creditors Arrangement Act (Canada) (“CCAA”) with the Court of the Queen’s Bench, Alberta (Court), including a proposed plan of reorganization, under CCAA. In March 2010, the bankruptcy court approved our reorganization plan and we emerged from bankruptcy on that date. Even though our plan of reorganization has been implemented, operating results may be adversely affected by the possible reluctance of prospective customers, suppliers and lenders to do business with a company that recently emerged from bankruptcy proceedings. In addition, our emergence from bankruptcy may result in reputational risks that increase our difficulty in attracting and retaining employees. In addition, we may discover difficulty obtaining new financing, and if so it may be at high cost due to the perceived risk of the Company being in reorganization. Our auditor has expressed substantial doubt as to our ability to continue as a going concern. Based on our financial history since inception, our auditor has expressed substantial doubt as to our ability to continue as a going concern. For the year ended March 31 2009 we have incurred a net loss of $727,649 and an accumulated deficit of $8,534,513. 6 Our ability to continue as a going concern is subject to the ability to generate a profit from new activities and/or obtain necessary funding from outside sources, including additional funds from the sale of the Company's unutilized equipment. The continued operating losses and deficit increases the difficulty in meeting such goals and there can be no assurances that such methods will prove successful, or that these funds will be available at the times or in the amounts required on terms acceptable to us. We are highly leveraged. As of March 31, 2009, we had total debt outstanding of $6,423,865 and total lease commitments (capital and operating) of $2,440,618. Although we believe that additional leverage can be supported by the Company’s operations, our existing debt could impact us in the following ways among other considerations: · require us to allocate a considerable portion of cash flows from operations to debt service payments; · limit our ability to obtain additional financing; and · place us at a disadvantage compared to our competitors who may have less debt. Our ability to make payments on our debt depends upon our ability to maintain and improve our operating performance and generate cash flow. To some extent, this is subject to prevailing economic and competitive conditions and to certain financial, business and other factors, some of which are beyond our control. If we are unable to generate sufficient cash flow from operations to service our debt and meet our other cash needs, we may be forced to reduce or delay capital expenditures, sell assets, seek additional capital or restructure or refinance our indebtedness. If we must sell our assets, it may negatively affect our ability to generate revenue. In addition, we may incur additional debt that would exacerbate the risks associated with our indebtedness. The waste industry is highly competitive, and if we cannot successfully compete in the marketplace, our business, financial condition and operating results may be materially adversely affected. We encounter intense competition from governmental, quasi-governmental and private sources in all aspects of our operations. In North America, the industry consists of large national waste management companies, and local and regional companies of varying sizes and financial resources. We compete with these companies as well as with counties and municipalities that maintain their own waste collection and disposal operations. These counties and municipalities may have financial competitive advantages because tax revenues are available to them and tax-exempt financing is more readily available to them. Also, such governmental units may attempt to impose flow control or other restrictions that would give them a competitive advantage. In addition, competitors may reduce their prices to expand sales volume or to win competitively bid contracts. When this happens, we may rollback prices or offer lower pricing to attract or retain our customers, resulting in a negative impact to our revenue growth from yield on base business. If we do not successfully manage our costs, our income from operations could be lower than expected. In recent years, we have implemented several profit improvement initiatives aimed at lowering our costs and enhancing our revenues, and we continue to seek ways to reduce our selling, general and administrative and operating expenses. While generally we have been successful in managing our costs, including subcontractor costs and the effect of fuel price increases, our initiatives may not be sufficient. Even as our revenues increase, if we are unable to control variable costs or increases to our fixed costs in the future, we will be unable to maintain or expand our margins. 7 We cannot guarantee that we will be able to successfully implement our plans and strategies to improve margins and increase our income from operations. We have announced several programs and strategies that we have implemented or planned to improve our margins and operating results. For example, except when prohibited by contract, we have implemented price increases and environmental fees, and we continue our fuel surcharge programs, all of which have increased our internal revenue growth. The loss of volumes as a result of price increases may negatively affect our cash flows or results of operations. Additionally, we continue to seek to divest under-performing and non-strategic assets if we cannot improve their profitability. We may not be able to successfully negotiate the divestiture of under-performing and non-strategic operations, which could result in asset impairments or the continued operation of low-margin businesses. If we are not able to fully implement our plans for any reason, many of which are out of our control, we may not see the expected improvements in our income from operations or our operating margins. The seasonal nature of our business and changes in general and local economic conditions cause our quarterly results to fluctuate, and prior performance is not necessarily indicative of our future results. Our operating revenues tend to be somewhat higher in summer months, primarily due to the higher volume of construction and demolition waste. The volumes of industrial and residential waste in certain regions where we operate also tend to increase during the summer months. Our second and third quarter revenues and results of operations typically reflect these seasonal trends. However, for several reasons, including significant start-up costs, such revenue often generates comparatively lower margins. Certain weather conditions may result in the temporary suspension of our operations, which can significantly affect the operating results of the affected regions. The operating results of our first quarter also often reflect higher repair and maintenance expenses because we rely on the slower winter months, when waste flows are generally lower, to perform scheduled maintenance at our waste-to-energy facilities. Our business is affected by changes in national and general economic factors that are also outside of our control, including interest rates and consumer confidence. We have debt as of March31, 2009 that is exposed to changes in market interest rates.Therefore, any increase in interest rates can significantly increase our expenses. Additionally, although our services are of an essential nature, a weak economy generally results in decreases in volumes of waste generated, which decreases our revenues. We also face risks related to other adverse external factors, such as the ability of our insurers to meet their commitments in a timely manner and the effect that significant claims or litigation against insurance companies may have on such ability. Any of the factors described above could materially adversely affect our results of operations and cash flows. Additionally, due to these and other factors, operating results in any interim period are not necessarily indicative of operating results for an entire year, and operating results for any historical period are not necessarily indicative of operating results for a future period. We cannot predict with certainty the extent of future costs under environmental, health and safety laws, and cannot guarantee that they will not be material. We could be liable if our operations cause environmental damage to our properties or to the property of other landowners, particularly as a result of the contamination of air, drinking water or soil. Under current law, we could even be held liable for damage caused by conditions that existed before we acquired the assets or operations involved. Also, we could be liable if we arrange for the transportation, disposal or treatment of hazardous substances that cause 8 environmental contamination, or if a predecessor owner made such arrangements and under applicable law we are treated as a successor to the prior owner. Any substantial liability for environmental damage could have a material adverse effect on our financial condition, results of operations and cash flows. In the ordinary course of our business, we have in the past, and may in the future, become involved in a variety of legal and administrative proceedings relating to land use and environmental laws and regulations. These include proceedings in which: • agencies of federal, state, local or foreign governments seek to impose liability on us under applicable statutes, sometimes involving civil or criminal penalties for violations, or to revoke or deny renewal of a permit we need;and • local communities and citizen groups, adjacent landowners or governmental agencies oppose the issuance of a permit or approval we need, allege violations of the permits under which we operate or laws or regulations to which we are subject, or seek to impose liability on us for environmental damage. We generally seek to work with the authorities or other persons involved in these proceedings to resolve any issues raised. If we are not successful, the adverse outcome of one or more of these proceedings could result in, among other things, material increases in our costs or liabilities as well as material charges for asset impairments. The waste industry is subject to extensive government regulation, and existing or future regulations may restrict our operations, increase our costs of operations or require us to make additional capital expenditures. Stringent government regulations at the federal, provincial, and local level in Canada have a substantial impact on our business. A large number of complex laws, rules, orders and interpretations govern environmental protection, health, safety, land use, zoning, transportation and related matters. Among other things, they may restrict our operations and adversely affect our financial condition, results of operations and cash flows by imposing conditions such as: • limitations on siting and constructing new waste disposal, transfer or processing facilities or expanding existing facilities; • limitations, regulations or levies on collection and disposal prices, rates and volumes; • limitations or bans on disposal or transportation of out-of-state waste or certain categories of waste;or • mandates regarding the disposal of solid waste Regulations affecting the siting, design and closure of landfills could require us to undertake investigatory or remedial activities, curtail operations or close landfills temporarily or permanently. Future changes in these regulations may require us to modify, supplement or replace equipment or facilities. The costs of complying with these regulations could be substantial. In order to develop, expand or operate a landfill or other waste management facility, we must have various facility permits and other governmental approvals, including those relating to zoning, environmental protection and land use. The permits and approvals are often difficult, time consuming and costly to obtain and could contain conditions that limit our operations. 9 Governmental authorities may enact climate change regulations that could increase our costs to operate. Environmental advocacy groups and regulatory agencies in Canada have been focusing considerable attention on the emissions of greenhouse gases and their potential role in climate change. The adoption of laws and regulations to implement controls of greenhouse gases, including the imposition of fees or taxes, could adversely affect our collection and disposal operations. Additionally, certain of the states in which we operate are contemplating air pollution control regulations that are more stringent than existing and proposed federal regulations. Changing environmental regulations could require us to take any number of actions, including the purchase of emission allowances or installation of additional pollution control technology, and could make some operations less profitable, which could adversely affect our results of operations. Significant shortages in fuel supply or increases in fuel prices will increase our operating expenses. The price and supply of fuel are unpredictable, and can fluctuate significantly based on international, political and economic circumstances, as well as other factors outside our control, such as actions by the Organization of the Petroleum Exporting Countries, or OPEC, and other oil and gas producers, regional production patterns, weather conditions and environmental concerns. In the past two years, the year-over-year changes in the average quarterly fuel prices have ranged from an increase of 28% to a decrease of 5%. We need fuel to run our collection and transfer trucks and other equipment. Supply shortages could substantially increase our operating expenses. Additionally, as fuel prices increase, our direct operating expenses increase and many of our vendors raise their prices as a means to offset their own rising costs. We have in place a fuel surcharge program, designed to offset increased fuel expenses; however, we may not be able to pass through all of our increased costs and some customers’ contracts prohibit any pass through of the increased costs. We may initiate other programs or means to guard against the rising costs of fuel, although there can be no assurances that we will be able to do so or that such programs will be successful. Regardless of any offsetting surcharge programs, the increased operating costs will decrease our operating margins. We have substantial insurance requirements, and increases in the costs of obtaining adequate insurance, or the inadequacy of our insurance coverage, could negatively impact our liquidity and increase our liabilities. The amount of insurance we are required to maintain for environmental liability is governed by statutory requirements. We believe that the cost for such insurance is high relative to the coverage it would provide, and therefore, our coverages are generally maintained at the minimum statutorily required levels. We face the risk of incurring liabilities for environmental damage if our insurance coverage is ultimately inadequate to cover those damages. We also carry a broad range of insurance coverages that are customary for a company our size. We use these programs to mitigate risk of loss, thereby allowing us to manage our self-insurance exposure associated with claims. To the extent our insurers were unable to meet their obligations, or our own obligations for claims were more than we estimated, there could be a material adverse effect to our financial results. The possibility of development and expansion projects or pending acquisitions not being completed or certain other events could result in a material charge against our earnings. In accordance with generally accepted accounting principles, we capitalize certain expenditures and advances relating to disposal site development, expansion projects, acquisitions, software development costs and other projects. 10 If a facility or operation is permanently shut down or determined to be impaired, a pending acquisition is not completed, a development or expansion project is not completed or is determined to be impaired, we will charge against earnings any unamortized capitalized expenditures and advances relating to such facility, acquisition or project. We reduce the charge against earnings by any portion of the capitalized costs that we estimate will be recoverable, through sale or otherwise. In future periods, we may be required to incur charges against earnings in accordance with this policy, or due to other events that cause impairments. Any such charges could have a material adverse effect on our results of operations. Currently pending or future litigation or governmental proceedings could result in material adverse consequences, including judgments or settlements. We are involved in civil litigation in the ordinary course of our business and from time-to-time are involved in governmental proceedings relating to the conduct of our business. The timing of the final resolutions to these types of matters is often uncertain. Additionally, the possible outcomes or resolutions to these matters could include adverse judgments or settlements, either of which could require substantial payments, adversely affecting our liquidity. We may experience adverse impacts on our reported results of operations as a result of adopting new accounting standards or interpretations. Our implementation of and compliance with changes in accounting rules, including new accounting rules and interpretations, could adversely affect our reported operating results or cause unanticipated fluctuations in our reported operating results in future periods. We face intense Competition from larger companies that Could Reduce Our Profitability. We encounter intense competition from governmental, quasi-governmental and private sources in all aspects of our operations. In North America, the industry consists of several large multinational waste management companies, and local and regional companies of varying sizes and financial resources. We compete with these companies as well as with municipalities that maintain their own waste collection and disposal operations. These municipalities may have financial competitive advantages because tax revenues and tax-exempt financing are available to them. Also, such governmental units may attempt to impose flow control or other restrictions that would give them a competitive advantage. In addition, competitors may reduce their prices to expand sales volume or to win competitively bid municipal contracts Additional Financing May Be Required in order to manage our growth plans. We may be dependent upon our ability to obtain additional significant financing if we want to continue to grow via acquisitions. We also will need additional funding to expand internal growth in market segments we deem to be most profitable.Obtaining such financing may require additional private or public offerings, the success of which efforts cannot be assured. If we do not secure additional equity or debt financing, our ability to grow could be hampered. The liquidity of our stock is severely reduced because we are classified as a "penny stock” The Securities and Exchange Commission (SEC) has adopted regulations which generally define a "penny stock" to be any non-Nasdaq equity security that has a market price (as therein defined) of less than $5.00 per share or with an 11 exercise price of less than $5.00 per share. Our securities are subject to the existing rules on penny stocks and, accordingly, the market liquidity for our securities could be severely adversely affected. For any transaction involving a penny stock, unless exempt, the rules require substantial additional disclosure obligations and sales practice obligations on broker-dealers where the sale is to persons other than established customers and accredited investors (generally, those persons with assets in excess of $1,000,000 or annual income exceeding $200,000, or $300,000 together with their spouse). For transactions covered by these rules, the broker-dealer must make a special suitability determination for the purchase of the common stock and have received the purchaser's written consent to the transaction prior to the purchase. Additionally, for any transaction involving a penny stock, unless exempt, the rules require the delivery, prior to the transaction, of a risk disclosure document mandated by the SEC relating to the penny stock market. The broker-dealer also must disclose the commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and, if the broker-dealer is the sole market-maker, the broker-dealer must disclose this fact and the broker-dealer's presumed control over the market. Finally, monthly statements must be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. Consequently, the "penny stock" rules may restrict the ability of broker-dealers to sell our common stock and accordingly the market for our common stock. If We Do Not Obtain Additional Financing, Our Business Will Fail. We will require additional financing to sustain our business operations if we are not successful in earning revenues sufficient to replace our vehicles as necessary. Obtaining additional financing would be subject to a number of factors, including our customer base, investor acceptance and general market conditions. These factors may make the timing, amount, terms or conditions of additional financing unavailable to us. ITEM 1B UNRESOLVED STAFF COMMENTS None. ITEM 2. PROPERTIES The Company had a 100% interest, held in trust by David Heyman, in the mineral claim comprising the Swakum Mountain Property. The Company has abandoned this property. Budget Alberta Leases the following: 29,000 square foot building for its principal executive offices and warehouse located at 3ve., SE, Calgary, AB T2C 1V5 in Canada. Five year lease beginning June 15, 2006 and expiring on June 15, 2011. One option to renew for five years. Monthly rental payments of approximately $24,000. Company has option to buy land and building. ITEM 3. LEGAL PROCEEDINGS The Company’s wholly owned subsidiary (Budget Waste Inc.) entered into credit protection on March 4, 2009 under the provisions of the Companies’ Credit Arrangement Act (Canada). On August 19, 2010, The Company's wholly owned subsidiary (Budget Waste Inc.), located in Calgary, Alberta, Canada, was placed into receivership. As of August 19, 2010, the Company is abandoning all claim of ownership to this subsidiary and will continue with other opportunities and possible acquisition candidates. 12 Our wholly owned subsidiary, Budget Waste Inc., was involved in various legal proceedings; however as mentioned above we have abandoned all claim of ownership of this subsidiary and all legal claims would be handled by the trustee appointed to Budget Waste Inc. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS There were no matters submitted to a vote of the security holders during the year ended March 31, 2009. PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS There has been no active trading of our securities, and, therefore, no high and low bid pricing. As of the date of this report, we had approximately 854 shareholders of record. We have paid no cash dividends and have no outstanding options. RECENT SALES OF UNREGISTERED SECURITIES As of the date of this Annual Report and during fiscal year ended March 31, 2009, to provide capital, we sold stock in private placement offerings, issued stock in exchange for our debts or pursuant to contractual agreements as set forth below. WESTROCK OPTION AGREEMENT Effective on August 17, 2009, we entered into the Third Amended Option Agreement with Westrock. Pursuant to the Third Amended Option Agreement: (i) we issued on August 19, 2009, an aggregate of 4,037,500 shares, valued at $2,664,750, of our restricted common stock to Westrock as satisfaction for an aggregate amount of $2,108,750, which remained due and owing from the aggregate purchase price of $3,125,000 related to our acquisition of the Westrock lease. 2 During fiscal year ended March 31, 2009, we completed a private placement offering (the “2009 Private Placement Offering”), whereby we issued an aggregate of 1,250,000 shares of common stock for aggregate proceeds of $225,655. The Private Placement Offering was completed in reliance on Regulation S of the Securities Act of 1933, as amended (the “Securities Act”). Sales were made to only non-U.S. residents. The Private Placement Offering was not registered under the Securities Act or under any state securities laws and may not be offered or sold without registration with the Securities and Exchange Commission or an applicable exemption from the registration requirements. The per share price of the Private Placement Offering was arbitrarily determined by our Board of Directors based upon analysis of certain factors including, but not limited to, stage of development, industry status, investment climate, perceived investment risks, our assets and net estimated worth. CONSULTANT AGREEMEMT During fiscal year ended March 31, 2009, we issued an aggregate 250,000 shares of our restricted common stock for services rendered. The shares were issued at $0.01 per share. SHARE EXCHANGE AGREEMENT On November 10, 2008, pursuant to a Share Exchange Agreement between Budget Albert and us, we acquired 100% of the issued and outstanding common shares of Budget Alberta in exchange for the issuance of 27,570,270 shares of our common stock. 13 PENNY STOCK RULES The Securities and Exchange Commission has also adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the FINRA system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system). A purchaser is purchasing penny stock which limits the ability to sell the stock. Our shares constitute penny stock under the Securities and Exchange Act. The shares will remain penny stocks for the foreseeable future. The classification of penny stock makes it more difficult for a broker-dealer to sell the stock into a secondary market, which makes it more difficult for a purchaser to liquidate his/her investment. Any broker-dealer engaged by the purchaser for the purpose of selling his or her shares in us will be subject to Rules 15g-1 through 15g-10 of the Securities and Exchange Act. Rather than creating a need to comply with those rules, some broker-dealers will refuse to attempt to sell penny stock. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, to deliver a standardized risk disclosure document, which: - contains a description of the nature and level of risk in the market for penny stock in both public offerings and secondary trading; - contains a description of the broker's or dealer's duties to the customer and of the rights and remedies available to the customer with respect to a violation of such duties or other requirements of the Securities Act of 1934, as amended; - contains a brief, clear, narrative description of a dealer market, including "bid" and "ask" price for the penny stock and the significance of the spread between the bid and ask price; - contains a toll-free telephone number for inquiries on disciplinary actions; - defines significant terms in the disclosure document or in the conduct of trading penny stocks; and - contains such other information and is in such form (including language, type, size and format) as the Securities and Exchange Commission shall require by rule or regulation; The broker-dealer also must provide, prior to effecting any transaction in a penny stock, to the customer: - the bid and offer quotations for the penny stock; - the compensation of the broker-dealer and its salesperson in the transaction; - the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and - monthly account statements showing the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgment of the receipt of a risk disclosure statement, a written agreement to transactions involving penny stocks, and a signed and dated copy of a written suitability statement. These disclosure requirements will have the effect of reducing the trading activity in the secondary market for our stock because it will be subject to these penny stock rules. Therefore, stockholders may have difficulty selling their securities. ITEM 6. SELECTED FINANCIAL DATA Not Applicable 14 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion of our financial condition and results of operations should be read in conjunction with the Consolidated Financial Statements and Notes thereto, and other financial information posted on Pinksheets. This discussion contains forward-looking statements and involves numerous risks and uncertainties. Our actual results may differ materially from those contained in any forward-looking statements. Company Overview Budget Waste Inc. is a regional solid and liquid waste services company that provides collection, disposal, fencing and recycling services to residential and commercial customers in the province of Alberta, Canada. Our Company was founded in 2001 (prior to acquisition by Budget Waste Inc., a Nevada company) with one truck and 10 large roll off containers.The Company has expanded steadily since February 2006 when it began the acquisition of the first of ten companies through the next year. Sources of Revenue Our revenue consists primarily of fees charged to customers for solid and liquid waste collection, landfill disposal and recycling services. We derive our collection revenue from services provided to governmental, commercial and residential customers.Service to commercial customers are generally performed under service agreements or pursuant to contracts with municipalities. We recognize revenue when services are rendered. Amounts billed to customers prior to providing the related services are reflected as deferred revenue and reported as revenue in the periods in which the services are rendered. We determine the fees we charge our customers based on a variety of factors, including collection frequency, level of service, route density, the type, volume and weight of the waste collected, type of equipment and containers furnished, the distance to the disposal, the cost of disposal and prices charged by competitors for similar services.Our contracts with commercial customers typically allow us to pass on increased costs resulting from variable items such as disposal and fuel costs and surcharges.Our ability to pass on cost increases is however, sometime limited by the terms of our contracts. Expense Structure Our cost of operations primarily includes tipping fees and related disposal costs, labor and related benefit costs, equipment maintenance, fuel, liability and workers compensation insurance and related leasing costs. Selling, general and administrative expenses include managerial costs, information systems, administrative expenses and professional fees. Depreciation and amortization includes depreciation of fixed assets over their estimated useful lives using the declining balance method. 15 Operating Results for the Fiscal Year Ended March 31, 2009 For the fiscal year ended March31, 2009, the Company reported revenues of $10,525M (“M” representing thousands), a decrease of $5,630M, or 35%, from $16,155M in fiscal year 2008. This decrease was due in part to unusually severe winter weather, with the greatest impact due to the global recession causing a serious reduction in construction and housing starts. The gross margin for the year ended March 31, 2009 of $3,434M represented 33% of revenue as compared to $4,512M for the year ended March 31, 2008 or 28%.Efficiencies resulted from management’s efforts to respond to the declining economy. Selling, general and administrative expenses decreased to $3,322M for the year ended March 31, 2009 from $4,748M for the year ended March 31, 2008.This was mainly as a result of management making a conscious effort to reduce expenditures as the economy declined. Included in bad debts recovery on the Statement of Loss is a gain on factoring accounts receivable which were already included in the allowance for doubtful accounts in the prior year. The Company sold approximately $900,000 worth of receivables without recourse for proceeds and gain of $133,000. All rights related to these receivables have been transferred to the buyer and no further credit risks on these receivables exist to the Company. Depreciation of capital assets decreased from $1,800M for the year ended March 31, 2009 to $1,333M for the same period ended March 2009.This is as a result of the Company’s accounting policy to depreciate its assets on a declining balance basis. The Company experienced a loss of $728M for the year ended March 31, 2009 compared to a loss of $1,909M for the year ended March 31, 2008. The economic recession prevented the Company from achieving profitable operations, although greater efficiencies were achieved. Liquidity and Capital Resources for the Year Ended March 31, 2009 Cash generated by operations during the year ended March 31, 2009 was $259M as compared to $1,059M for the year ended March 31, 2008.Capital expenditures in fiscal year 2009 were $429M Compared to $435M for the year ended March 31, 2008. Cash for these expenditures and for repayment of long-term debt was primarily provided by investors, related parties and existing shareholders. On August 19, 2010, The Company's wholly owned subsidiary (Budget Waste Inc.), located in Calgary, Alberta, Canada, was placed into receivership. As of August 19, 2010, the Company is abandoning all claim of ownership to this subsidiary and will continue with other opportunities and possible acquisition candidates. 16 Critical Accounting Policies and Estimates The preparation of our financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. On an on-going basis, management evaluates its estimates and judgments which are based on historical experience and on various other factors that are believed to be reasonable under the circumstances. The results of their evaluation form the basis for making judgments about the carrying values of assets and liabilities. Actual results may differ from these estimates under different assumptions and circumstances. Our significant accounting policies are more fully discussed in the Notes to our Consolidated Financial Statements. Depreciation Expense on Property and Equipment Estimates are used in determining our accumulated amortization for depreciation on property and equipment.We currently use the declining balance based over management’s estimate of the useful lives of the assets to the Company. We also test our assets for impairment at least annually by way of undiscounted cash flow analysis. We have not encountered any instances of where our fixed assets were impaired.Generally, our fixed assets have represented their useful life to the Company. Bad Debt Allowance Estimates are used in determining our allowance for bad debts and are based on our historical collection experience, current trends, credit policy and a review of our accounts receivable by aging category. Our reserve is evaluated and revised on a quarterly basis. Inflation and Prevailing Economic Conditions To date, inflation has not had a significant impact on our operations. Consistent with industry practice, most of our contracts provide for a pass-through of certain costs, including increases in landfill tipping fees and, in some cases, fuel costs. We have implemented a fuel surcharge program, which is designed to recover fuel price fluctuations. We therefore believe we should be able to implement price increases sufficient to offset most cost increases resulting from inflation. However, competitive factors may require us to absorb at least a portion of these cost increases, particularly during periods of high inflation. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 17 BWI HOLDINGS, INC. AND SUBSIDIARY (FORMERLY GRAY CREEK MINING, INC.) Calgary, Alberta CONSOLIDATED FINANCIAL STATEMENTS For the Years Ended March 31, 2009 and 2008 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of BWI Holdings, Inc. and subsidiary (formerly Gray Creek Mining, Inc.): We have audited the accompanying consolidated balance sheet of BWI Holdings, Inc. (formerly Gray Creek Mining, Inc.) and subsidiary (the “Company”) as of March 31, 2009, and the related consolidated statement of loss and comprehensive loss, statement of changes in stockholders’ equity, and cash flows for the year then ended.These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of BWI Holdings, Inc. (formerly Gray Creek Mining, Inc.) and subsidiary as of March 31, 2009, and the results of its operations and its cash flows for the years then ended in conformity with US generally accepted accounting principles. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the consolidated financial statements, the Company has suffered recurring losses from operations that raise substantial doubt about its ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 2. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ DNTW Chartered Accountants, LLP Licensed Public Accountants Markham, Ontario, Canada August 3, 2010 F-2 BWI HOLDINGS, INC. AND SUBSIDIARY (FORMERLY GRAY CREEK MINING, INC.) Consolidated Balance Sheets (US Dollars) As Of March 31 ASSETS Current Assets Cash $ $
